Citation Nr: 1624748	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as traumatic arthritis.

2.  Entitlement to service connection for a bilateral ankle disability, claimed as traumatic arthritis.

3.  Entitlement to service connection for a bilateral foot disability, claimed as traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The denials were continued in a December 2009 rating decision following the Veteran's request for reconsideration.

[In his October 2009 notice of disagreement, the Veteran also initiated appeals with respect to claims of service connection for obstructive sleep apnea and the ratings assigned for service-connected left and right knee disabilities.  Following the issuance of the May 2012 statement of the case (SOC), the Veteran submitted July and August 2012 correspondence indicating that he was in the process of obtaining additional medical evidence regarding the claimed back, ankle, and foot disabilities; he did not mention the other matters addressed in the May 2012 SOC.  VA construed this correspondence as the Veteran's substantive appeal as to those three issues (only), accepted his correspondence in lieu of a VA Form 9 (substantive appeal), and notified the Veteran of this action in August 2012 correspondence.  The following month, the Veteran responded that he did not wish to testify at a Board hearing; he did not then (and has not since) express disagreement with VA's identification of the issues for which an appeal had been perfected.  Consequently, the Board finds that the only issues over which it has jurisdiction are the matters listed on the previous page.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record contains a medical release form, received in November 2010, authorizing VA to obtain private treatment records from three identified providers.  While it appears that the Veteran has provided some records from the providers identified, it is not clear that all available and identified records have been associated with the Veteran's file.  In addition, it appears that the most recent VA treatment records associated with the Veteran's file date from August 2010.  As the precise (medical) nature of the disabilities at issue is not clear (i.e., arthritis is claimed, but not shown in the record before the Board at this time), the identified private treatment records and updated VA treatment records (which are constructively of record) are clearly pertinent and may be critical evidence in adjudicating these claims; remand is required.

In addition, VA may not limit a claim based on a lay veteran's assertion of his condition in his application; it must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has reported experiencing back, ankle, and foot pain, and he is competent to make such report.  Furthermore, his personnel record confirms his contention that he was a parachutist while on (extensive) active service, and he has provided treatise evidence noting a connection between parachute jumping and orthopedic injury.  Consequently, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion as to these matters is required is met, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

 Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his back, ankle, and foot disabilities and to provide (updated) authorizations for VA to obtain records of any such private treatment, including all treatment records from the providers identified in the November 2010 release.  Secure for the record copies of complete clinical records of the identified treatment, to specifically include records of VA treatment since August 2010.  Notify the Veteran if any records he identified are not received.

2.  After the above development is completed, arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his back, ankle, and foot disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) the Veteran's current back, ankle, and foot disabilities.

(b) Please identify the likely etiology for each back, ankle, and foot disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include his parachute jumps?  In rendering such opinion, the examiner should note that the Veteran received the Parachutist Badge and was assigned duties as a parachutist for several years, and should address the treatise evidence submitted by the Veteran.  If a diagnosed disability is determined to be unrelated to service, the examiner should identify the etiology considered more likely, and explain why that is so.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3.  Then, readjudicate the matters on appeal.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




